UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6601



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


JAMES JOSEPH OWENS,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CR-78-17, CA-98-33-5-BO)


Submitted:   August 19, 1999                 Decided:   August 26, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


James Joseph Owens, Appellant Pro Se. Doug Parsons, OFFICE OF THE
ATTORNEY GENERAL, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Joseph Owens seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 1999).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Owens, Nos. CR-78-17;

CA-98-33-5-BO (E.D.N.C. Mar. 26, 1999).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2